Citation Nr: 0608304	
Decision Date: 03/22/06    Archive Date: 04/04/06

DOCKET NO.  03-11 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
post-traumatic headaches, mixed tension and vascular, 
secondary to blunt trauma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel 




INTRODUCTION

The veteran served on active duty from July 1970 to June 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In May 2005, the Board remanded the matter for additional 
procedural and evidentiary development.


FINDING OF FACT

The veteran reports that his headache disability is 
manifested by episodes of a tight band feeling along the 
right frontal area, extending into the cervical area; such 
episodes reportedly last one to three days, occur 
approximately two to three times a month, and are partially 
relieved by medication.


CONCLUSION OF LAW

The criteria for an initial rating of 30 percent for post-
traumatic headaches, mixed tension and vascular, secondary to 
blunt trauma, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.124a, Diagnostic Code 8045, 8100, 9304 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties under the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
assessed before the merits of the appeal.  

Of record are May 2001, April 2003, and May 2005 letters that 
notified the veteran of any information and evidence needed 
to substantiate and complete the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The letters provided the 
substantive standard to validate that type of claim.  
Additionally, VA indicated which portion of that information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf.  In addition, the 
letters instructed the claimant to identify any additional 
evidence or information pertinent to the claim.  

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), continued 
to recognize that typically a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, an 
application was received in February 2001.  Thereafter, the 
RO provided notice in May 2001, April 2003, and May 2005.  
Additionally, the veteran was generally advised to submit any 
additional evidence that pertained to the claim.  Id. at 121.  
Therefore, for the circumstances of this case, the 
requirements of Pelegrini regarding the timing and content of 
a VCAA notice have been fulfilled.  

The Board notes that the April 2003 and May 2005 VCAA notice 
letters specifically addressed the evidence required for a 
higher rating (as opposed to the issue of service 
connection).  Thus, although the rating issue was not 
discussed in the May 2001 VCAA letter, any such defect was 
cured by the subsequent letters.  Compare Dingess/Hartman v. 
Nicholson, Nos. 01-1917 & 02-1506 (U.S. Vet. App. March 3, 
2006).

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 
38 C.F.R. § 3.159(c), which includes obtaining a medical 
examination when such is necessary to make a decision on the 
claim.  In terms of obtaining records, VA fulfilled its duty 
to assist by obtaining service medical records; VA treatment 
records; private treatment records from Kaiser Foundation 
Hospital; and VA examination reports dated in March 2002 and 
September 2005.  

Further VA examination is not necessary because the most 
recent examination report of record is sufficient and 
complete for the purposes of making a decision on the pending 
claim.  See Green (Victor) v. Derwinski, 1 Vet. App. 121, 
123-243 (1991).  

For all the foregoing reasons, VA fulfilled its duties to the 
appellant for this appeal.


Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7 (2005).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2005).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The United States Court of Appeals for Veterans Claims 
(Court) held in that compensation for service-connected 
injury is limited to those claims which show present 
disability and held: "Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance."  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994),

More recently, the Court determined that the above rule is 
inapplicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial award, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The veteran's headaches are evaluated under the criteria set 
forth at 38 C.F.R. § 4.124a, Diagnostic Code 8100.   Under 
this provision, migraine headaches with characteristic 
prostrating attacks averaging one in two months over the last 
several months warrants a 10 percent rating.  A 30 percent 
rating is warranted for migraine headaches manifested by 
characteristic prostrating attacks occurring on an average of 
once a month over the last several months.  A 50 percent 
rating is warranted for migraine headaches with very frequent 
completely prostrating and prolonged attacks, productive of 
severe economic inadaptability.  This is the maximum rating 
available for migraine headaches pursuant to Diagnostic Code 
8100.

The rating schedule also provides that the disability will be 
rated pursuant to Diagnostic Codes 8045 and 9304.  Purely 
subjective complaints following trauma, such as headache, 
dizziness, insomnia, etc., recognized as symptomatic of brain 
trauma, will be rated 10 percent and no more under Diagnostic 
Code 9304 which provides for dementia due to head trauma.  
This 10 percent rating will not be combined with any other 
rating for a disability due to brain trauma.  Ratings in 
excess of 10 percent for brain disease due to trauma under 
diagnostic code 9304 are not assignable in the absence of a 
diagnosis of multi-infarct dementia associated with brain 
trauma.  Purely neurological disabilities such as hemiplegia, 
epileptiform seizures, facial nerve paralysis, etc. resulting 
from brain trauma are rated under the diagnostic codes 
specifically dealing with such disabilities. 38 C.F.R. § 
4.124a, Diagnostic Code 8045.

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


Analysis

The relevant and probative medical evidence of record 
demonstrates that the veteran's post-traumatic headaches, 
mixed tension and vascular, secondary to blunt trauma, have 
manifested to the degree of severity reflected by the 
criteria for a 30 percent rating pursuant to the provisions 
of Diagnostic Code 8100.
VA treatment records demonstrate that the veteran's 
headaches, with characteristics of tension type and 
migraines, have been alleviated with oxygen.  The medical 
evidence of record is silent as to any indication of 
dementia; rather, an October 1999 MRI was within normal 
limits.  In March 2003, the veteran alleged that his 
headaches occurred seven to eight times a month and lasted 
one to two days.  His headaches were also associated with 
nausea, vomiting, light sensitivity, sound sensitivity, and 
worsened with movement.  The examiner noted a family history 
of headaches and diagnosed the veteran as having migraines 
with occasional visual aura.  

In March 2002, the veteran was afforded a VA examination.  At 
that time, the veteran was prescribed Imitrex injections two 
to three times an week and taking nortriptyline at night.  
The veteran also took Toradol injections, once or twice a 
week.  He was diagnosed as having post-traumatic headaches, 
mixed tension and vascular, directly related to blunt trauma 
while in service.  

In September 2005, the veteran was afforded an additional VA 
examination.  The veteran alleged pain in the right frontal 
area spreading across the head with a tight band feeling into 
the cervical area, which occurred three to four times a month 
and lasted one to three days.  He also noted aura spots 
before his eyes and would then develop photo and phonophobia.  
The veteran was unable to function until his headache 
resolved.  

The aforementioned medical evidence demonstrates that the 
veteran has consistently reported that he suffers from 
headaches in excess of "on an average once a month," such 
that the criteria associated with a 30 percent rating under 
Diagnostic Code 8100 is met.  The Board, however, does not 
find that the veteran's headache disability causes severe 
economic inadaptability, such that the next higher rating of 
50 percent under Diagnostic Code 8100 would be appropriate.  
As such, an initial disability rating of 30 percent for post-
traumatic headaches, mixed tension and vascular, secondary to 
blunt trauma, is warranted.

The Board has considered rating the veteran's disability 
under Diagnostic Codes 8045 and 9304, but notes that absent 
evidence of any manifestation other than subjective 
complaints such as headaches, a rating in excess of 10 
percent would not be warranted.  A 10 percent rating under 
Diagnostic Code 8045 is the maximum rating available for 
subjective complaints following head trauma.   Additionally, 
there is no evidence of dementia to support a higher rating 
under Diagnostic Code 9304.

In conclusion, an initial disability rating of 30 percent, 
but no higher, is warranted for post-traumatic headaches, 
mixed tension and vascular, secondary to blunt trauma.


ORDER

An initial rating of 30 percent for post-traumatic headaches, 
mixed tension and vascular, secondary to blunt trauma, is 
granted.



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


